NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HORTENCIA TOBIAS DE MOTA,                       No.    17-73341

                Petitioner,                     Agency No. A024-123-049

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Hortencia Tobias de Mota, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying

reconsideration of its prior order denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen or reconsider, and review de novo questions of law and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

          The BIA did not abuse its discretion in denying Tobias de Mota’s motion to

reconsider for failure to identify any error of fact or law in the BIA’s prior order,

where she failed to establish that the BIA’s denial of sua sponte reopening departed

from a settled course of adjudication or involved any “incorrect legal premise.”

See 8 C.F.R. § 1003.2(b)(1); Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016)

(the court’s jurisdiction to review BIA decisions denying sua sponte reopening is

limited to reviewing the reasoning behind the decisions for legal or constitutional

error).

          The BIA sufficiently explained its decision. See Najmabadi v. Holder, 597

F.3d 983, 990-91 (9th Cir. 2010).

          PETITION FOR REVIEW DENIED.




                                           2                                    17-73341